                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                 No . 7 : 13 - CR-57 - lH
                                 No . 7 : 16-CV-364 -H


 STEVEN EDWARD ROSS ,
      Petitioner ,
                                                                         ORDER
        v.

 UNITED STATES OF AMERICA ,
      Respondent.




       This matter is before the court on petitioner ' s motion to

vacate under 28 U. S . C . § 2255.                [DE #62) .    The government has moved

to dismiss .           [DE #66] .    A Rule 12 Letter was issued on December

27 , 2016 .         [DE #68) .   On October 6 , 2017 , petitioner filed a letter

requesting          the   appointment        of    counsel     and    alleging     additional

ineffective           assistance      of     counsel       claims      which      this   court

construes as a response .             [DE #69) .       Nothing further has been filed

by either party .           This matter is ripe for adjudication .

                                           BACKGROUND

       On November 12 , 2013 , petitioner p l ed guilty , pursuant to a

written memorandum of               plea     agreement ,       to   using   and   carrying    a

firearm during a federal drug trafficking crime ,                           in violation of

18 U. S . C .   §    924 (c) (1) (A) (iii)    (Count Two) .          [DE #27 and #49).       On

June 10 , 2014 , the court sentenced petitioner to a total term of

imprisonment of 120 months .                  [DE #4 9] .       Petitioner appealed and
the Fourth Circuit Court of Appeals affirmed on March 12 ,                                               2015 .

[DE #59 and #60] .                The mandate issued on April 3 , 2015 .                          [DE #61] .

On October 24 , 2016 , petitioner filed the instant motion pursuant

to    28   U. S . C .    §    2255 ,      [DE    #62 ],     arguing        that      counsel      rendered

ineffective assistance by failing to file a motion to suppress ,

[DE    #62] ,     and        arguing          that     counsel      had         rendered       ineffective

assistance regarding the entry of his plea ;                                     his guidelines ;          and

his appeal .            [DE # 6 9] .

                                          COURT'S DISCUSSION

       Title       28        U. S . C .   §     2255      imposes      a        one - year     statute      of

limitations             on    actions         filed       pursuant         to     that       section .     The

pertinent text of 28 U. S . C.                   §   2255 provides that :


                A 1 - year per i od of limitation shall apply to
                a motion under this section .     The limitation
                period shall run from the latest of-

                (1)    the date on which                         the       judgment          of
                conviction becomes final ;

                 (2) the date on which the impediment to making
                a motion created by governmental action in
                violati o n of the Constitution or laws of the
                United States is removed , if the movant was
                prevented from making a motion by such
                governmental action ;

                (3)  the date on which the right asserted was
                initially recognized by the Supreme Court , if
                that right has been newly recognized by the
                Supreme   Court    and   made   retroactively
                applicable to cases on collateral review ; or



                                                        2
                   ( 4) the date on which the facts supporting
                  the claim or claims presented could have been
                  discovered through the exercise of diligence .

28 u . s . c .    §   2255(f) .

         The mandate dismissing petitioner ' s appeal issued on April 3 ,

2015 .       Petitioner did not petition for certiorari , and therefore

his     judgment became            fin al when the      90 day period for                filing    a

petition f o r certiorari expired .                   See Clay v . United States ,              537

U. S . 522 , 528 - 29 (2003)           (discussing when a judgment becomes final) .

Petitioner ' s          §   2255 motion was not filed until October 24 , 2016 ,

more than one year after his judgment became final ,                              pursuant to

§    2255 (f) (1) .         Thus , petitioner ' s motion to vacate is untimely and

therefore must be DISMISSED .

                                             CONCLUSION

         For      the       foregoing    reason s ,    the   government ' s          motion       to

dismiss ,        [DE #66] , is GRANTED .         Petitioner ' s motion to vacate ,              [DE

#62] , is DISMISSED .              The clerk is directed to close this case .

         A certificate            of   appealability      shall     not      issue    absent      "a

substantial showing of the denial of a constitutional right ." 28

U. S . C .   §   2253(c) (2)      (2000) .    A petitioner satisfies this standard

by     demonstrating           that     reasonable     jurists      would      find      that     an

a ssessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable .           Miller - El v . Cockrell ,       537 U. S .    322 ,    336 - 38    (2003) ;

Slack v . McDaniel , 529 U. S . 473 , 484               (2000) ; Rose v . Lee , 252 F . 3d

                                                 3
676 ,   683-84    (4th Cir . 2001) .   A reas ona ble jurist would not find

this court ' s dismissal of Petit i oner ' s     §   2255 Motion debatable .

Therefore , a Certificate of Appe alability is DENIED .
                 r)   1):1
        This ---I-- day of January 20 19 .




                                                        District Judge
At Greenville , NC
#35




                                        4
